Citation Nr: 1515969	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected left knee patellar malalignment (left knee disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to August 1999.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable rating for the Veteran's left knee disability.  In a subsequent decision in June 2009, issued in July 2009, the RO granted a 10 percent rating for the left knee, effective from March 29, 2007, the date the Veteran filed his claim for an increased rating.  Because this increased rating did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim for an increased rating for service-connected headaches remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2012, the Board remanded the Veteran's claim for further development of the record.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  In an April 2014 decision the Board, inter alia, denied entitlement to a rating in excess of 10 percent for the left knee disability.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court), which, by a December 2014 Order, granted a December 2014 Joint Motion for Remand (JMR), vacating the portion of the April 2014 decision dealing with the claim for an increased rating for the left knee disability, and remanding the case back to the Board for compliance with the terms of the JMR.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the Virtual VA paperless claims processing system.  




FINDING OF FACT

For the entire appeal period, the Veteran's left knee disability has been manifested by degenerative changes, limitation of flexion from 120 to 130 degrees without pain and to 100 degrees with pain, and slight recurrent subluxation; without evidence of any limitation of extension; ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 percent for the service-connected left knee disability manifested by painful limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).  

2. The criteria for a separate 10 percent disability rating for the service-connected left knee disability manifested by slight lateral instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of May 2007 and May 2009 letters, sent prior to and since the July 2007 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Further, the May 2009 letter notified the Veteran that to substantiate a claim he must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was readjudicated in the June 2009 statement of the case (SOC), and the January 2010, May 2011, May 2012, and May 2013 supplemental SOCs (SSOCs).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's VA examination reports, private and VA treatment records, and lay statements have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the June 2007, August 2009,and February 2013 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described the nature and severity of the service-connected left knee disability in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  Also, these examinations included discussions of the effect of the Veteran's left knee disability on occupational functioning and daily activities.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Where, as in this case, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected left knee disability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection for the left knee disability was initially established in a February 2000 rating decision.  The RO evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5261, effective March 29, 2007.  This rating was assigned based on findings of limited/painful motion of a major joint.  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.   

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), 5259 (removal of semilunar cartilage that is symptomatic), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

A June 2007 VA joints examination report shows the Veteran reported mechanical knee pain of 5 to 6 on out of 10 on a daily basis, and flare-ups of pain of 8 out of 10 occurring once every 2 weeks and lasting from 10 minutes to 20 minutes.  The Veteran reported that her knee swelled twice weekly, and that she had occasional knee instability.  The examiner observed that the Veteran wore a neoprene brace when her knee bothered her.  On examination, there was no evidence of effusion, change in skin color, or instability, bilaterally. McMurray's sign was negative.  Left knee extension and flexion was from 0 to 130 degrees, pre and post repetitive motion. There was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination, on repetitive testing. X-ray films of the knees were negative for fractures, dislocations, and effusion and joint spaces were maintained. Left knee chondromalacia was diagnosed.

A September 2007 treatment record from "Dr. Tejan" reflects the Veteran reported patellofemoral pain in the left knee.  Dr. Tejan observed that the Veteran was regularly employed.  On examination, Dr. Tejan noted the Veteran had tenderness in the left knee over the lower pole of the patella.  A February 2008 treatment record shows the Veteran reported that her left knee had given way twice since her last visit.  On examination, Dr. Tejan observed the knee appeared to be straight and could be fully extended.  There was local tenderness posteromedially, posterolaterally, and also on top of the patella.  Anterior drawer, posterior drawer, and Lachman's were negative.  The Veteran could flex the knee to about 130 degrees, and the joint appeared stable.  Also, an X-ray study of the knee was normal.  The Veteran was diagnosed with an unstable left knee, possible medial meniscus tear.  A March 2008 private MRI study of the left knee shows an impression of no evidence of meniscal tear, but mild edema/intrameniscal degeneration involving the posterior horn of the medial meniscus.  The anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL), and the medial and lateral ligamentous complexes were observed to be intact.  No bone marrow edema or contusions were noted.  

A March 2008 treatment record reflects the Veteran reported that her knee was still bothering her.  It was weak and had buckled before.  However, Dr. Tejan observed that an MRI showed no meniscus tear, although there were degenerative changes in the medial meniscus.  The ACL, PCL, and medial and lateral complexes were normal, and there was no significant bony edema.  On physical examination, Dr. Tejan observed that the knee fully extended, although the Veteran was a little apprehensive in full extension.  Flexion was measured to 120 degrees with some apprehension.  There was mild patella apprehension test, and tenderness to patellar compression, but the glide was otherwise normal.  The Veteran was diagnosed with chrondromalacia patella and possible patellar subluxation.  

An April 2009 treatment record shows the Veteran had not been treated for over a year, but still had problems with her left knee.  She reported that a month prior to the exam the knee locked and she had to manipulate it.  It was painful and she was limping on it.  Also, it tended to swell, although the swelling had improved.  She still had problems with pain, and because it felt unstable she was trying to protect it.  On physical examination, Dr. Tejan observed that there was a small swelling, and the Veteran was still very tender on the posteromedial joint space.  McMurray's and Apley's were positive, and Lachman's and Godfrey's were negative.  The Veteran was diagnosed with a torn medial meniscus.  It was recommended that the Veteran undergo an arthroscopic examination of the knee.  In April 2009 the Veteran underwent arthroscopic examination of the left knee with chondroplasty of the patellofemoral joint, and an internal left knee derangement performed by Dr. Tejan.  The Veteran was diagnosed with chondromalacia patella, grade II and grade III changes.  

A February 2009 VA treatment record reveals the Veteran was undergoing physical therapy for her left knee disability.  

The VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), received in July 2009, indicates the Veteran reported that she has constantly complained of knee pain, swelling, locking, and giving way.  

An August 2009 VA joints examination report shows left knee range of motion included flexion to 120 degrees, and normal extension.  Initial ranges of motion in the left knee had pain and weakness, but there was no fatigue, lack of endurance, or incoordination.  Painful motion, weakness, tenderness, and guarding of movement were observed, but there was no edema, instability, redness, heat, or abnormal movement in the left knee.  The examiner observed the Veteran had a stabilizing brace for stability.  Varus/valgus of the medial collateral ligaments, varus/valgus of the lateral collateral ligaments, ACL, and PCL were found to be normal.  Also, McMurray's test was negative for both the medial and lateral menisci.  The examiner noted there was mild to moderate impairment on standing and walking.  

A November 2009 VA treatment record shows the Veteran had a walking cane.  

A VA Form 21-4138, Statement in Support of Claim (VA Form 21-4138), received in September 2010, indicates the Veteran reported continuing pain, stiffness, locking, and occasional giving way of the left knee, which caused her to fall or almost fall.  In a statement received in July 2011 reflects the Veteran reported episodes of locking, pain, and aching, mainly at night, but occasionally during the day as well.  She also reported episodes of swelling and heat in the left knee.  She indicated that the locking was the reason she underwent left knee surgery in April 2009.  

Most recently, in February 2013, the Veteran underwent a VA knee and lower leg conditions examination.  The examiner noted that the Veteran's VA claims file was not reviewed prior to performing the examination; however, VA treatment records were reviewed.  The Veteran was diagnosed with left knee patellofemoral syndrome with secondary chondromalacia patella.  The Veteran complained of anterior knee pain, increased with squatting, walking up stairs, and walking over a block.  It was noted that she was employed at an administrative position and was able to tolerate her work.  She used a cane regularly due to her knee pain, and it was noted that she underwent a left knee arthroscopy with resurfacing of the patella.  The Veteran denied experiencing flare-ups that impacted the function of the knee and lower leg.  Range of motion testing revealed flexion to 130 degrees with painful motion at 100 degrees.  Extension was normal.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and again, flexion was to 130 degrees and extension was normal.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing; however, the Veteran did have less movement than normal, pain on movement, and disturbance of locomotion in the left knee.  There was also pain on palpation of the left knee.  Lachman's test, posterior drawer test, and valgus/varus pressure in extension and 30 degrees of flexion were normal.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation, and there was no meniscal condition or surgical procedure for a meniscal condition, including a meniscectomy.  The examiner observed that the Veteran did not undergo a total knee joint replacement, but she did have arthroscopic surgery in the left knee, without residuals signs and/or symptoms.  The examiner observed there was a scar associated with the surgery, but that the scar was not painful and/or unstable, and the total area of the scar was not greater than 39 square cm.  The Veteran had subpatellar crepitus.  Diagnostic testing was performed, but no degenerative or traumatic arthritis was documented.  Also, there was no X-ray evidence of patellar subluxation.  The examiner noted that the Veteran's left knee disability impacted her ability to work insofar as she was unable to stand and walk for prolonged periods of time, but she was able to engage in sedentary sitting employment.  

The Board notes that there is no basis for the assignment of a separate evaluation for arthritis as it was not shown on X-ray studies during the pendency of the appeal, to include in February 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Additionally, there is no clinical evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, thus the Veteran is not entitled to a higher or separating rating under DCs 5256, 5265, or 5263, respectively.  

Based upon the lay and medical evidence of record, for the entire appeal period, the Veteran is entitled to separate 10 percent ratings under DCs 5257 and 5260 relating to the left knee.  A rating of 10 percent is warranted for the Veteran's left knee disability under DC 5257 for slight subluxation or lateral instability of the left knee insofar as the Veteran has competently and credibly reported occasional knee instability and giving way which required the use of knee braces.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Also the June 2007 VA examiner noted that the Veteran had occasional instability and wore a brace; and Dr. Tejan diagnosed and treated the Veteran for unstable left knee.  The currently assigned  10 percent rating under DC 5260 is not duplicative as it contemplates a different symptom-- painful range of motion.  The Board does not find that disability ratings in excess of 10 percent are warranted under either diagnostic code because the Veteran's lateral instability is no more than slight, and her flexion is limited to no less than 100 degrees even with pain.  As noted, extension is to 0 degrees, and there is no credible lay or medical evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

Given the findings of a scar on the February 2013 examination, the Board has considered the applicability of assigning a separate evaluation for the scar.  DC 7800 pertains to scars or other disfigurement located on the head, face, or neck.  38 C.F.R. § 4.118 (2014).  DC 7801 provides ratings for scars, other than on the head, face, or neck, that are deep and nonlinear and cover an area of at least 6 square inches.  DC 7802 provides a maximum 10 percent rating where a scar, not of the head, face or neck, that are superficial and nonlinear and covers an area or area of 144 square inches (929 square centimeters).  DC 7804 pertains to scars which are unstable or painful.  However, the February 2013 examiner found that the scar was not painful and/or unstable, and the total area of the scar was not greater than 39 square cm.  Therefore, the Board finds that, for the entire appeal period, a disability rating for scars does not apply.  

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's left knee symptoms, the evidence shows no distinct periods of time when her symptoms have varied to such an extent that ratings in excess of the currently assigned rating would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Extraschedular Consideration and Total Disability Rating based on Individual Unemployability (TDIU)

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's left knee disability.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's left knee disability, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  As per the 2013 VA examination, the Veteran is currently employed.  Also, there is no evidence of frequent periods of hospitalization due to her left knee disability.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as per her 2013 VA examination reports, the Veteran is currently employed.  Thus, TDIU is not warranted by the record.  


ORDER

A disability evaluation in excess of 10 percent for limitation of motion of the left knee disability is denied.  

Subject to the law and regulations governing payment of monetary benefits, a 10 percent disability rating for slight, recurrent subluxation of the left knee disability is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


